DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 10/13/2022.
Claims 1-17 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/13/2022 is acknowledged.
Claims 9-13 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.
Claim Objections
Claims 14 and 16 and objected to because of the following informalities:  
Claim 14 recites “a method” in line 2 of the claim, which the Examiner suggests amending to “the method”.
Claim 16 has two periods “..” at the end of the claim. The Examiner suggests amending the claim, so only one period remains at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the qubits" in line 6 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Additionally, it is unclear if the limitation “the qubits” encompasses the previously introduced first and second qubit elements and/or entirely different qubit elements.
Claim 2 recites “a first qubit” in line 7 of the claim, however a “first qubit” element was already introduced earlier in line 3 of claim 1, which claim 2 depends from, and thereby it is unclear whether the “a first qubit” in line 7 of the claim is directed to that same element and therefore should be properly amended to "the first qubit" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 2 recites “a first qubit” in line 9 of the claim, however a “first qubit” element was already introduced earlier in line 3 of claim 1, which claim 2 depends from, and thereby it is unclear whether the “a first qubit” in line 9 of the claim is directed to that same element and therefore should be properly amended to "the first qubit" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 3 recites the limitation "the magnitude [of the angle between the first vector and a first quantum state]" in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "the angle [between the first vector and a first quantum state]" in lines 3-4 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "the magnitude [of the angle between the test vector and the training vector]" in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "the angle [between the test vector and the training vector]" in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the step of manipulating the quantum states of the qubits" in lines 1-2 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites “a first qubit” in line 3 of the claim, however a “first qubit” element was already introduced earlier in line 3 of claim 1, which claim 4 depends from, and thereby it is unclear whether the “a first qubit” in line 3 of the claim is directed to that same element and therefore should be properly amended to "the first qubit" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 8 recites “a test vector” in line 1 of the claim, however “a test vector” element was already introduced earlier in line 4 of claim 1, which claim 8 depends from, and thereby it is unclear whether the “a test vector” in line 1 of the claim is directed to that same element and therefore should be properly amended to "the test vector" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 15 recites the limitation "the qubits" in line 8 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Additionally, it is unclear if the limitation “the qubits” encompasses the previously introduced first and second qubit elements and/or entirely different qubit elements.
Note the dependent claims 2-8, 14 and 16 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
Claims 1-8 and 14-16 would be allowable if rewritten or amended to overcome the objected subject matter and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1, Luongo (US 2020/0210755 A1) discloses a method of performing quantum interference for a classification process (¶¶0066-0093).
Luongo does not expressly disclose the method is used to determine a distance between a first point and a second point, the method comprising manipulating quantum states of at least first and second qubits of a quantum computing device based on a test vector representing the first point and a training vector representing the second point, performing quantum interference between the test vector and the training vector, performing a measurement on one or more of the qubits, and determining the distance from the measurement.
Thus, regarding independent claim 1 (which claims 2-8, 14 and 16 depend from), the prior art of record including Luongo, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, "manipulating quantum states of at least first and second qubits of a quantum computing device based on a test vector representing the first point and a training vector representing the second point", "performing quantum interference between the test vector and the training vector", "performing a measurement on one or more of the qubits" and "determining the distance from the measurement".
Regarding independent claim 15, Luongo discloses an apparatus comprising a processor and a memory, the memory containing instructions executable by the processor such that the apparatus is operable to execute a method of performing quantum interference for a classification process (¶¶0066-0093).
Luongo does not expressly disclose wherein the apparatus is for determining a distance between a first point and a second point and is operable to manipulate quantum states of at least first and second qubits of a quantum computing device based on a test vector representing the first point and a training vector representing the second point, perform quantum interference between the test vector and the training vector, perform a measurement on one or more of the qubits, and determine the distance from the measurement.
Thus, regarding independent claim 15, the prior art of record including Luongo, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “manipulate quantum states of at least first and second qubits of a quantum computing device based on a test vector representing the first point and a training vector representing the second point”, “perform quantum interference between the test vector and the training vector”, “perform a measurement on one or more of the qubits” and “determine the distance from the measurement”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Farhi et al. (US 2020/0342345 A1), which discloses a method of performing a classification process using quantum processing operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895